Case: 21-40542     Document: 00516201254          Page: 1    Date Filed: 02/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       February 14, 2022
                                   No. 21-40542
                                                                         Lyle W. Cayce
                                                                              Clerk
   John Louis Atkins,

                                                            Plaintiff—Appellant,

                                       versus

   Julie D. Bales; Michael D. McNeil; William M. Wheat,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:20-CV-600


   Before Southwick, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          John Louis Atkins, Texas prisoner # 2184778, moves for leave to
   proceed in forma pauperis (IFP) on appeal of the dismissal of his 42 U.S.C.
   § 1983 complaint under 28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B) for
   failure to state a claim upon which relief may be granted. By moving for leave
   to proceed IFP on appeal, Atkins is challenging the district court’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40542      Document: 00516201254          Page: 2       Date Filed: 02/14/2022




                                    No. 21-40542


   certification that his appeal is not taken in good faith. See Baugh v. Taylor,
   117 F.3d 197, 202 (5th Cir. 1997).
          In support of his IFP motion, Atkins reiterates his claim that his right
   to due process was violated when the defendants allegedly failed to provide
   him with a written statement of the facts and evidence in support of the
   disciplinary ruling and that Heck v. Humphrey, 512 U.S. 477 (1994), does not
   bar his claim. He fails to demonstrate a nonfrivolous issue for appeal with
   respect to any other claims rejected by the district court.
          The district court correctly determined that none of the punishments
   that Atkins received following his prison disciplinary conviction implicate
   due process concerns, see Sandin v. Conner, 515 U.S. 472, 483-84 (1995);
   Meza v. Livingston, 607 F.3d 392, 399 (5th Cir. 2010), and his argument
   regarding the district court’s alternative analysis based on Heck does not
   present a nonfrivolous issue for appeal, see Howard v. King, 707 F.2d 215, 220
   (5th Cir. 1983). Atkins has not demonstrated any other nonfrivolous issues
   for appeal. Accordingly, his motion for leave to proceed IFP is DENIED,
   and the appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at 202 &
   n.24; 5th Cir. R. 42.2.
          The district court’s dismissal of Atkins’s complaint for failure to state
   a claim upon which relief may be granted and the dismissal of this appeal as
   frivolous count as strikes under § 1915(g). See Adepegba v. Hammons, 103
   F.3d 383, 388 (5th Cir. 1996), abrogated in part on other grounds by Coleman v.
   Tollefson, 575 U.S. 532, 537 (2015). Atkins is CAUTIONED that if he
   accumulates three strikes, he may not proceed IFP in any civil action or
   appeal filed while he is incarcerated or detained in any facility unless he is
   under imminent danger of serious physical injury. See § 1915(g).




                                          2